                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                            3:16-cv-139-RJC-DSC

KELLY THOMAS,                            )
                                         )
      Plaintiff,                         )
                                         )
                   vs.                   )                  ORDER
                                         )
HELMS ROBINSON & LEE, P.A.,              )
SECURITY,                                )
                                         )
      Defendant.                         )
________________________________________ )

       THIS MATTER is before the Court on Plaintiff’s pro se request to seal the

case file. (Doc. No. 31.)

       Plaintiff filed this action against Defendants on March 17, 2016. (Doc. No. 1.)

The parties settled the case at Mediation and filed a Stipulation of Dismissal with

prejudice. (Doc. No. 30.) Since that time, Plaintiff has sent this court a “formal

letter to request to have a file sealed or expunged” but did not elaborate on what

precisely should be sealed, nor did the filing elaborate on the reasons. (Doc. No. 31.)

Western District of North Carolina Local Rule 6.1 governs sealed filings in this

district, within which Local Rule 6.1(c) lists specific requirements for such a

motion.1 Plaintiff’s motion was not filed in accordance with this rule and does not


1 “A party’s request to file materials under seal must be made by formal motion,
separate from the motion or other pleading sought to be sealed, pursuant to LCvR
7.1. Such motion must be filed under the designation “Motion to Seal.” The motion
must set forth: (1) A non-confidential description of the material sought to be
sealed; (2) A statement indicating why sealing is necessary and why there are no

                                           1



       Case 3:16-cv-00139-RJC-DCK Document 32 Filed 03/10/21 Page 1 of 2
              contain a description sufficient to let the court know what information is to be

              sealed, why sealing such information is necessary, how long the information is to

              remain sealed, and legal precedent supporting the action. Local Rule 6.1(c). This

              Court will therefore deny the motion but allow Plaintiff to refile in accordance with

              local rules.

                         THEREFORE, this Court hereby orders that Plaintiff’s Motion to Seal, (Doc.

              No. 31), is DENIED without prejudice.

                         SO ORDERED.




Signed: March 10, 2021




              alternatives to filing under seal; (3) Unless permanent sealing is sought, a
              statement indicating how long the party seeks to have the material maintained
              under seal and how the matter is to be handled upon unsealing; and (4) Supporting
              statutes, case law, or other authority. To the extent the party must disclose any
              confidential information in order to support the motion to seal, the party may
              provide that information in a separate memorandum filed under seal.” Local Rule
              6.1(c).

                                                           2



                         Case 3:16-cv-00139-RJC-DCK Document 32 Filed 03/10/21 Page 2 of 2
